      Case 4:20-cv-00042-A Document 50 Filed 08/04/20               Page 1 of 9 PageID 304

                                                                                    U.S. lJJSTIUCT COURT
                                                                               NORTHERN DISTI<ICT OF TEXAS
                                                                                                --' _, '" . L.~-.1
                                                                                       1"' 1r· ,-; ;•
                                                                                     [-- -· ... -------- -- --··--·-J
                                                                                        --~--
                                                                                            AUG~ 4 2020
                        IN THE UNITED STATES DISTRICT COUR
                             NORTHERN DISTRICT OF TEXAS                         CLERK, U.r-:_ lllST!UCT COURT
                                 FORT WORTH DIVISION


TANGO MARINE S.A.,                                §
                                                  §
                Plaintiff,                        §
                                                  §
vs.                                               §    NO. 4:20-CV-042-A
                                                  §
ELEPHANT GROUP LIMITED, ET AL.,                   §
                                                  §
                Defendants.                       §
                                                  §
and                                               §
                                                  §
HERITAGE AGRO-ALLIED FOODS                        §
INC., ET AL.,                                     §
                                                  §
                Garnishees.                       §


                               MEMORANDUM OPINION & ORDER

         On July 23, 2020, defendants, Elephant Group Limited and

Elephant Group PLC, filed their motion to set aside default.

Doc.' 46.        Having considered the motion, the response by

plaintiff, Tango Marine S.A., the record, and the applicable

legal authorities, the court finds that such motion should be

granted.




1
    The "Doc.   "reference is to the number of the item on the docket in this action.
  Case 4:20-cv-00042-A Document 50 Filed 08/04/20              Page 2 of 9 PageID 305


                                        I.

                              Factual Background

     According to plaintiff's complaint, the facts are as

follows:

     A vessel owned by plaintiff was chartered to carry a cargo

of prilled urea owned by defendants from Ukraine to Lagos,

Nigeria.   Doc. 1 , 15.       Plaintiff caused a bill. of lading for

the cargo to be issued to defendants.                   Id.    Upon its arrival at

Lagos on July 18, 2016,       the vessel was detained because

defendants failed to secure the appropriate license to permit

discharge of the cargo.         ld. ,   17.       On January 10, 2019,        the

vessel was permitted to depart Lagos after being detained for

approximately two and a half years.                Id.    ~   18.   As a result of

the vessel's detention, plaintiff spent over one million dollars

in demurrage charges and hundreds of thousands of dollars to

maintain and repair the vessel.             Id.    ~,    19-20.

                                        II.

                          Procedural Background

     On January 16, 2020, plaintiff initiated this breach of

contract action.      Doc. 1.     On April 30,           2020, process was served

on defendants.     Doc. 30.     Defendants did not respond to the

complaint, and on May 28, 2020, plaintiff requested entry of

default.   Doc. 31.     On May 29, 2020,          the clerk of court entered

                                        2
  Case 4:20-cv-00042-A Document 50 Filed 08/04/20      Page 3 of 9 PageID 306


default against defendants . . Doc. 33.           On July 1, 2020,

plaintiff moved for default judgment, Doc. 37, and the next day,

defendants appeared for the first time, moving for an extension

of time to respond to the complaint, Doc. 40.                On July 23, 2020,

defendants filed their motion to set aside default, Doc. 46,                    and

plaintiff responded on July 30,            2020, Doc. 49.

                                     III.

                        Applicable Legal Standards

     Rule 55(c) of the Federal Rules of Civil Procedure provides

that "[t]he court may set aside an entry of default for good

cause .        "     The primary factors to consider in determining

whether good cause exists are        (I)     "whether the default was

willful,"   (II)   "whether setting it aside would prejudice the

adversary," and (III)      "whether a meritorious defense is

presented."    Matter of Dierschke,         975 F.2d 181,     183   (5th Cir.

1992).    However,   the district court need not consider all those

factors and may consider other factors as well,               including

whether default judgment will cause significant financial loss

to the defendant.      Id. at 184.

     "At the outset it is important, however,               to recall that

courts universally favor trial on the merits and that the

decision to set aside a default is committed to the sound

discretion of the trial court,       a discretion that obviously is

                                       j
  Case 4:20-cv-00042-A Document 50 Filed 08/04/20    Page 4 of 9 PageID 307


not unlimited."       Id. at 183   (internal quotation marks and

footnotes omitted).       "[W]hile courts apply essentially the same

standard to motions to set aside a default and a judgment by

default,   the former is more readily granted than a motion to set

aside a default judgment.•         Id. at 184.    In the absence of

countervailing equities,       such as a demonstration that the

plaintiff would be prejudiced should the default be set aside,

•any doubt should, as a general proposition, be resolved in

favor of     [the defendant]   to the end of securing a trial upon the

merits.•     Jenkens & Gilchrist v. Groia & Co.,       542 F.3d 114, 123

(5th Cir. 2008)       (internal quotation marks omitted).

                                      IV.

                                   Analysis

     Having considered the relevant factors,          the court finds

that good cause exists for setting aside the entry of default

against defendants.

     First, the court does not find that default was willful.

Courts use a preponderance of the evidence standard in assessing

whether default was willful, and willfulness is not presumed.

In re OCA,    Inc.,   551 F.3d 359,   372   (5th Cir. 2008).   Defendants

state that they were confused upon being served process because

plaintiff had already initiated a London-based arbitration

proceeding against them based on the same facts.           Doc.   46   ~   27.

                                      4
  Case 4:20-cv-00042-A Document 50 Filed 08/04/20     Page 5 of 9 PageID 308


Plaintiff argues that defendants failed to timely appoint an

arbitrator for those proceedings and that "[i]t is not plausible

that   [defendants]   truly [were]   'confused' about a proceeding in

which [they] did not participate.•          Doc. 49 at 4.      However, the

notice of arbitration stated that plaintiff would attempt to

proceed with the arbitration even if defendants failed to

appoint their own arbitrator.        Doc. 46-2.       It is plausible that

defendants were confused when they received service regarding

litigation in Texas if they anticipated arbitration in London to

go forward.

       Plaintiff also argues that defendants were not confused

because defendants' executive director spoke on the telephone

with plaintiff's counsel "about this suit• before defendants

were served.    Doc. 49 at 2.    As evidence of this conversation,

plaintiff provided a follow-up email that its counsel sent to

defendants' executive director.          Doc. 49-1.    Such email does not

mention litigation in the United States nor indicate that the

arbitration proceeding is not moving forward.            Id.

       It is unclear whether defendants understood that this

litigation was taking place instead of the arbitration

proceeding.    Neither the notice of arbitration nor the email

resolves such uncertainty.      Because "any doubt should, as a

general proposition, be resolved in favor of            [defendants]   to the

                                     5
  Case 4:20-cv-00042-A Document 50 Filed 08/04/20    Page 6 of 9 PageID 309


end of securing a trial upon the merits,• Jenkens,           542 F.3d at

123, the court finds that defendants' default was the result of

confusion and was not willful.

     Second, setting aside the default would not prejudice

plaintiff.     Plaintiff argues that it will be prejudiced •as it

has established liability and would otherwise be able to proceed

expeditiously .      . to an assessment of damages, either by

default judgment, or by trial on damages.•           Doc. 49 at 7.

However, mere delay does not constitute prejudice.            Lacy v.

Sitel Corp., 227 F.3d 290, 293      (5th Cir. 2000).       Rather,   "the

plaintiff must show that the delay will result in the loss of

evidence, increased difficulties in discovery, or greater

opportunities for fraud and collusion.•        Id.     Plaintiff will not

be prejudiced by the setting aside of the default.

     Third, defendants have presented a potentially meritorious

defense.     When the court considers this factor, a "defense is

measured not by whether there is a likelihood that it will carry

the day,• but rather whether there is •some possibility that the

outcome of the suit .        will be contrary to the result

achieved by the default.•      Jenkens,   542 F.3d at 122     (internal

quotation marks and citations omitted) .       Defendants assert,

inter alia, that (I) no valid contract existed between the

parties because defendants never assented and no consideration

                                    6
  Case 4:20-cv-00042-A Document 50 Filed 08/04/20   Page 7 of 9 PageID 310



was exchanged, and (II) plaintiff's complaint fails to comply

with the pleading standards of Rule 8 of the Federal Rules of

Civil Procedure.     Doc. 46 ,, 32-38.      Such defenses have the

potential to carry the day.

        Finally, defendants are at risk of a substantial financial

loss.     See Dierschke,   975 F.2d at 184.    Plaintiff seeks damages,

attorney's fees,    and costs of court totaling over four million

dollars.     Doc. 38 at 1.

        The court notes that defendants, through their failure to

answer, caused plaintiff to spend money pursuing entry of

default and default judgment.       In exercising its discretion to

set aside an entry of default, the court has inherent power to

impose conditions,    including the payment of reasonable

attorney's fees and costs plaintiff incurred because of the

default.    Coon v. Grenier, 867 F.2d 73,      79   (1st Cir. 1989);

Nilsson, Robbins, Dalgarn, Berliner, Carson & Wurst v. Louisiana

Hydrolec, 854 F.2d 1538, 1546-47 (9th Cir. 1988); Wokan v.

Alladin Int'l Inc., 485 F.2d 1232, 1234        (3d Cir. 1973).     Such

reimbursement is warranted here.         After determining the total

expenditure made by plaintiff because of defendants' default,

the court will consider ordering defendants to pay a reasonable

amount to plaintiff by a certain date.         Failure by defendants to

timely make such payment may result in the imposition of

                                     I
  Case 4:20-cv-00042-A Document 50 Filed 08/04/20   Page 8 of 9 PageID 311



sanctions, including the entry of default and granting of

default judgment, without further notice.

                                    v.

                                  Order

     Therefore,

     The court ORDERS that defendants' motion to set aside the

default be, and is hereby, granted, and that the entry of

default against defendants in this action be, and is hereby,            set

aside.

     The court further ORDERS that by 4:00p.m. on August 11,

2020, plaintiff file a document, supported by affidavit or

declaration, explaining the calculation of attorney's fees and

costs it incurred as a result of defendants' default, and that

by 4:00p.m. on August 18, 2020, defendants file a response

stating either (I) objections they have to such document or (II)

that they do not have any such objections.

     The court further ORDERS that defendants' motion for

extension of time to file a responsive pleading be, and is

hereby, granted, and that by 4:00p.m. on August 18, 2020,

defendants file an answer or otherwise respond to the complaint.

Failure to comply with this order may result in the imposition

of sanctions, including entry of default and granting of default

judgment, without further notice.

                                    8
  Case 4:20-cv-00042-A Document 50 Filed 08/04/20   Page 9 of 9 PageID 312



     The court further ORDERS that the motion for default

judgment filed by plaintiff on July 1, 2020, be, and is hereby,

denied as moot.

     SIGNED August   _±_,     2020.




                                  United States District




                                      9
